DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/041106 A1 (The UAB Research Foundation) 9 MAR 2017 in view of Proescholdt, M.A., et al (2012) Function of carbonic anhydrase IX in glioblastoma multiforme Neuro-Oncology 14(11):1357-1366.

Regarding claim 1, UAB teaches a method for treating glioblastoma or other brain tumors (page 46, line 21 and line 7). UAB teaches the method comprises preparing cells comprising at least a chimeric antigen receptor (CAR) molecule having an antigen binding domain that binds to a tumor antigen (page 31, lines 2 – 4, “the CARs incorporated into the cell compositions described are designed to target tumor associated antigens”; page 18, lines 16-17, “the antigen recognition domain may be any domain that recognizes a tumor antigen). UAB further teaches that the tumor antigen is associated with glioblastoma or other brain tumors (page 46, line 21 and line 7; page 47, lines 8-11). 
UAB teaches that the cells are administered to a mammal in need thereof in an effective amount (page 4, line 22, “administering a cell composition of the present disclosure to a subject”) through intracranial injection (page 25, line 22, the cell composition is administered intra-cranially”). UAB further teaches that the intracranial injection is directly targeting within a boundary of the glioblastoma or the other brain tumors (page 25, lines 24-25, “the cell composition is administered directly into the tumor bed”).

Proescholdt studied carbonic anhydrase (CA) IX and its expression in glioblastoma (abstract). Proescholdt teaches that high CAIX expression was identified as an independent factor for poor survival in patients with glioblastoma and that in vitro, cell attachment and invasion were strongly reduced after knockdown of CAIX (abstract). Proescholdt further states that “these results indicate that the inhibition of CAIX is a potential metabolic target for the treatment of patients with glioblastoma”. Proescholdt teaches that CAIX, is virtually absent in the normal brain, was been found to be over expressed in 100% of the analyzed glioblastoma samples and that CAIX expression was detected exclusively in tumor tissues where adjacent normal brain tissue had no CAIX expression (page 1362, first paragraph under Discussion). Proescholdt teaches that because of this tumor-specific expression pattern, CAIX is a feasible treatment target.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the CAR cells targeting CAIX taught by UAB as a method to treat Glioblastoma in a patient. One of ordinary skill in the art would have been motivated to use this particular target antigen for the treatment of Glioblastoma in order to target a protein that has been demonstrated to be over expressed in glioblastoma tumor cells but absent in normal brain tissue as taught by Proescholdt (page 1362, first paragraph under Discussion) allowing for targeted delivery of the adoptive cell therapy (UAB, page 1, lines 14-20).

Regarding claim 3, UAB and Proescholdt teach the method of claim 1 as discussed above.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/041106 A1 (The UAB Research Foundation) 9 MAR 2017 in view of Proescholdt, M.A., et al (2012) Function of carbonic anhydrase IX in glioblastoma multiforme Neuro-Oncology 14(11):1357-1366 as applied to claim 1 above, and further in view of Zhang, C., et al (2016) ErbB2/HER2-Specific NK Cells for Targeted Therapy of Glioblastoma JNCI 108(5); 1-12.
UAB and Proescholdt teach the method of claim 1 as discussed above.
While UAB teaches that the prepared cells are administered through intracranial injection (page 25, line 22, the cell composition is administered intra-cranially”), UAB and Proescholdt fail to teach that the injection is conducted stereotactically.
Zhang teaches that Glioblastoma is the most common and malignant intracranial tumor in adults and studied the use of natural killer (NK) cells expressing an ErbB2-specific chimeric antigen receptor (CAR) as a treatment method for glioblastoma (abstract, background). In the treatment described by Zhang, the CAR NK cells were stereotactically injected into the tumor area and a marked extension of symptom-free survival was observed (abstract, results). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of .

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/041106 A1 (The UAB Research Foundation) 9 MAR 2017 in view of Proescholdt, M.A., et al (2012) Function of carbonic anhydrase IX in glioblastoma multiforme Neuro-Oncology 14(11):1357-1366 as applied to claims 1 and 3 above, and further in view of Adachi, K., et al (2018) IL-7 and CCL19 expression in CAR-T cells improves immune cell infiltration and CAR-T cell survival in tumor Nature Biotechnology 36(4); 346-351. Published online 5 MAR 2018. The CCL19 GeneCard is used in claim 7 as an evidentiary reference.

Regarding claim 4, UAB and Proescholdt teach the method of claim 3 as discussed above.
While UAB teaches the that the cells comprise an agent for use in combination with the CAR to increase the efficacy of the treatment, UAB and Proescholdt, do not teach that the agent comprises a molecule stimulating lymphocyte proliferation.
Adachi studied the use of CAR-T cells that express interleukin (IL)-7 and CCL19 for the treatment of solid tumors (abstract). Adachi teaches CAR-T cells have shown remarkable efficacy in cancer immunotherapy against the treatment of blood cancers but that their use in the treatment of solid tumors has been difficult due to restricted accumulation and survival of the CAR-T cells and endogenous immune cells in solid tumors (page 346, left column, paragraph 1). Adachi further teaches that “studies have revealed that IL-7 and CCL19 produced by T-zone fibroblastic reticular cells are essential for the formation and maintenance of the T-cell zone in lymphoid organs, where both T cells and DCs are recruited from the periphery” (page 346, left column, paragraph 2). With the knowledge that IL-7 and 
Adachi teaches that IL-7 is known to enhance the proliferation and survival of T cells and that to evaluate the effects of IL-7 expression from the CAR T cell, the absolute number and number of cell divisions were measured. In their studies, Adachi demonstrated that CAR-T cells that expressed IL-7 had a higher proliferation than those without (page 346, right column, paragraph 2). Through their research, Adachi demonstrated the benefits of utilizing CAR-T cells that include an agent that stimulates lymphocyte proliferation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included a molecule stimulating lymphocyte proliferation as taught by Adachi in the CAR T cell used in the method for treating glioblastoma taught by UAB and Proescholdt. A skilled artesian would have been motivated to make this addition in order to overcome the restricted accumulation and survival of the transferred CAR-T cells and promote proliferation (Adachi, page 346, left column, paragraph 2; page 346, right column, paragraph 2). 

Regarding claim 5, UAB and Proescholdt modified by Adachi teach the method of claim 4 as discussed above.
Adachi teaches that the molecule stimulating lymphocyte proliferation that was included in the CAR T-cell is interleukin 7 (IL-7).

Regarding claim 6, UAB and Proescholdt teach the method of claim 3 as discussed above.
While UAB teaches the that the cells comprise an agent for use in combination with the CAR to increase the efficacy of the treatment, UAB and Proescholdt, do not teach that the agent comprises a 
Adachi studied the use of CAR-T cells that express interleukin (IL)-7 and CCL19 for the treatment of solid tumors (abstract). Adachi teaches CAR-T cells have shown remarkable efficacy in cancer immunotherapy against the treatment of blood cancers but that their use in the treatment of solid tumors has been difficult due to restricted accumulation and survival of the CAR-T cells and endogenous immune cells in solid tumors (page 346, left column, paragraph 1). Adachi further teaches that “studies have revealed that IL-7 and CCL19 produced by T-zone fibroblastic reticular cells are essential for the formation and maintenance of the T-cell zone in lymphoid organs, where both T cells and DCs are recruited from the periphery” (page 346, left column, paragraph 2). With the knowledge that IL-7 and CCL19 contribute to the maintenance of T-cells and the recruitment of cells to the tumor environment, Adachi created CAR-T cells that express IL-7 and CCL19 for the treatment of solid tumors(page 346, left column, paragraph 2).
Adachi teaches that CCL19 is a chemoattractant for T cells and DCs and in their studies performed transwell migration assays to demonstrate the use of CCL19 to recruit endogenous immune cells (page 346, right column, paragraph 3). In their study, migration of responder T cells was significantly enhanced by incubation with CAR-T cells that expressed CCL19 (page 346, right column, paragraph 3).  In the description of the methods used by Adachi, the cell migration assay used to perform the transwell migration assays states that “chemotaxis of the responder T cells or DCs was measured by migration through a polycarbonate filter…” indicating that the recruitment of endogenous cells is achieved through chemotaxis (unnumbered page 7 of the document under “online methods” and “cell migration assay” right column, paragraph 3). Through their research, Adachi demonstrated the benefits of utilizing CAR-T cells that include an agent that recruits through chemotaxis endogenous immune cells to eliminate the cancer cells. 


Regarding claim 7, UAB and Proescholdt modified by Adachi teach the method of claim 4 as discussed above.
Adachi teaches that the molecule recruiting through chemotaxis endogenous immune cells that was included in the CAR T-cell is CCL19. The CCL19 gene card teaches that CCL19 is an alias for Chemokine (C-C Motif) Ligand 19 (page 1, under Aliases for CCL10 Gene).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/041106 A1 (The UAB Research Foundation) 9 MAR 2017 in view of Proescholdt, M.A., et al (2012) Function of carbonic anhydrase IX in glioblastoma multiforme Neuro-Oncology 14(11):1357-1366 as applied to claim 1 above, and further in view of Dunn-Pirio, A.M., and G. Vlahovic (2017) Immunotherapy Approaches in the Treatment of Malignant Brain Tumors Cancer 123; 734-750.  The Prescribing insert for Avastin is used as evidentiary evidence in claim 9.

Regarding claim 8, UAB and Proescholdt teach the method of claim 1 as discussed above.

UAB further teaches that “the present disclosure provides a method of treating GBM comprising administering a cell composition of the present disclosure to a subject and providing an additional therapeutic treatment, before, after or both before and after, administration of the cell composition” (page 21, lines 5-8). UAB and Proescholdt, however, fail to teach that the additional treatment is a therapy that inhibits vascular endothelial growth factor (VEGF).
Dunn-Pirio provides a clinical review highlighting the recent breakthroughs in cancer immunotherapy and the complex correlation of the immune system with primary brain tumors including Glioblastoma (abstract). Dunn-Pirio teaches that “generalized immunosuppression has been long recognized in patients with GBM, especially within the context of cell-mediated immunity. Individuals with GBM have impaired T cells with decreased proliferative potential and diminished response to proinflammatory signals. In addition to systemic immune system attenuations, immunosuppressive alterations do occur within the glioma microenvironment” (page 735, left column, paragraph 4 – right column, paragraph 1). Dunn-Pirio further teaches that soluble inhibitory molecules including VEGF are abundant in the Glioma microenvironment (page 735, right column, paragraph 1). Dunn-Pirio teaches that VEGF, has long been “considered immunosuppressive and is now regarded as an important player in immune tolerance within various tumors. VEGF not only interferes with DC and monocyte-derived cell maturation: it also is implicated in mobilizing macrophages to the tumor, leading to an accumulation of TAMs that can take on immunosuppressive and tumor-promoting phenotypes” (page 735, right column, paragraph 2). Dunn-Pirio discusses the use of bevacizumab, a humanized monoclonal antibody that blocks tumor angiogenesis by inhibiting vascular endothelial growth factor which was approved by the US FDA in 2009 for recurrent GBM (page 734, paragraph 2). Dunn-Pirio teaches that the antibody has improved progression free survival but not overall survival in patients with GMB and that use in combination therapies is currently being tested (page 734, paragraph 2; page 747, left column, paragraph 2).


Regarding claim 9, UAB and Proescholdt modified by Dunn-Pirio teach the method of claim 8 as discussed above.
Dunn-Pirio further teaches that the therapy that inhibits vascular endothelial growth factor comprises administration of an effective amount of bevacizumab. The prescribing insert for Avastin teaches that Avastin is the tradename for bevacizumab (page 1, top left). 

Regarding claim 10, UAB and Proescholdt modified by Dunn-Pirio teach the method of claim 9 as discussed above.
UAB further teaches that the mammal treated is human (page 35, lines 5-6, “Standardization fof cell manufacturing and release criteria for use of DRI-CAR for human therapy”).

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:
 Amiri, A., et al (2016) Inhibition of carbonic anhydrase IX in glioblastoma multiforme European Journal of Pharmaceutics and Biopharmaceutics 109; 81–92.
Amiri teaches the use of the Carbonic anhydrase IX (CA IX) inhibitor acetazolamide (ATZ) alone and in combination with Temozolimide (TMZ) therapy for the treatment of glioblastoma multiforme (abstract). Amiri teaches that CA IX is a transmembrane enzyme upregulated in several types of tumors including glioblastoma multiforme which is a common, aggressive primary brain tumor (page 81, left column, paragraph 1). Amiri further teaches that CA IX plays a critical role in tumor cells including cell survival and proliferation, stem cell phenotype maintenance, epithelial-mesenchymal transition (EMT) in carcinoma cells, invasion, metastasis, and resistance to radiation therapy and chemotherapy (page 81, right column, paragraph 1).

WO 2016/164370 A1 (Ohio State Innovation Foundation) 13 OCT 2016
WO370 teaches the use of CAR expressing cells in the treatment of various cancers, including brain cancers such as Glioblastoma (abstract). The CAR disclosed by WO370 comprises a NK cell that has a CAR with an antigen binding domain of an anti-EGFR antibody (page 2, [0004]). 

Mirzaei, H., et al (2017) Chimeric Antigen Receptors T Cell Therapy in Solid Tumor: Challenges and Clinical Applications Frontiers in Immunology 8(1850); 1-13.
Mirzaei teaches barriers to the use of CAR T cell therapy in patients with solid tumors such as heterogeneous antigen expression, immunosuppressive networks in the tumor microenvironment limiting CAR T cell function and persistence, and suboptimal trafficking to solid tumors (abstract). Mirzaei outlines specific approaches that can be used to overcome these barriers and perspective on how expanding the use of CAR T cells in solid tumors may require modifications in the cell design (abstract). Mirzaei reviews CAR T cell therapies that are currently 


Bagley, S.J., et al (2018) CAR T-cell therapy for glioblastoma: recent clinical advances and future challenges Neuro-Oncology 20(11); 1429-1438.
Bagley reviews the established obstacles of systemic therapy in glioblastoma and how these may be overcome with CAR T cells, provides a summary of previously published CAR T cell trials in GBM, and online the key therapeutic challenges associated with the use of CAR T cells for the treatment of glioblastoma (abstract). 

Brown, C.E., et al (2017) Regression of Glioblastoma after Chimeric Antigen Receptor T-Cell Therapy N Engl J Med 375(26): 2561-2569. 
Brown teaches a case study of a patient with recurrent multifocal glioblastoma who received CAR engineered T cells targeting IL13Rα2. After intracranial infusions into the resected tumor cavity a regression of all intracranial and spinal tumors was observed which lasted for 7.5 months after the initiation of the therapy.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647           
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647